ACCEPTED
                                                                              01-14-00724-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          1/9/2015 2:34:14 PM
                                                                         CHRISTOPHER PRINE
                                                                                       CLERK

                                IN THE

                   FIRST COURT OF APPEALS                     FILED IN
                                                       1st COURT OF APPEALS
                                                           HOUSTON, TEXAS
                                                       1/9/2015 2:34:14 PM
                 ______________________________        CHRISTOPHER A. PRINE
                                                               Clerk
                          NO. 01-14-00724-CV


                  _____________________________

          RONNY PUGA AND RICKEY PUGA, Appellants

                                  v.

                    BARBARA SALESI, Appellee

                       _________________________

           On Appeal from the 133rd Judicial District Court
                      of Harris County, Texas
                Trial Court Cause No. 2011-28575

          __________________________________________

Richard L. Petronella
Petronella Law Firm, P.C.
SBN 15852000
2421 Tangley, Suite 116
Houston, Texas 77005
Phone 713.965.0606
Fax 713.965.0676
Email richard@petronellalawfirm.com

Appellants’ Attorney
                     APPELLANTS’ FIRST MOTION
              TO EXTEND TIME TO FILE APPELLANTS’ BRIEF

         COMES NOW RONNY PUGA AND RICKEY PUGA, Appellants,

and file this First Motion to File Appellants’ Brief.

         1.     Appellants filed this appeal on August 29, 2014.

         2.     On October 10, 2014, the Clerk’s Record was filed with this

Court.

         3.     On December 16, 2014, the Court Reporter’s Record was filed

with this Court.

         4.     On December 22, 2014, the Court Reporter’s Supplemental

Record was filed with this Court which contained the record of the second

day of a three day trial in the trial court and most of the relevant evidence.

         5.     The Appellants’ Brief is now due on January 15, 2015.

         6.     This is the Appellants’ first motion to extend the time to file

Appellants’ Brief.

         7.     Appellants’ appellate counsel was not Appellants’ trial counsel

so he was not already familiar with the facts and legal issues below but he

has been diligently reviewing the record below to prepare Appellants’ Brief.

There is not sufficient time before January 15, 2015, for Appellants to

adequately prepare their brief.      Now, after review of the record below,




                                        2
Appellants’ will request the trial court clerk by letter to supplement the

Clerk’s Record with matters Appellants believe relevant to this appeal.

      8.     Appellants respectfully request that this Court grant Appellants

a 30 day extension to file Appellants’ Brief.

      9.     Certificate of Conference.         Counsel for Appellants has

conferred with counsel for Appellee, BARBARA SALESI, now the

ESTATE OF BARBARA SALESI, DECEASED, regards this motion, and

this motion is opposed.

      Wherefore, premises considered, Appellants respectfully request that

the deadline to file Appellants’ Brief be extended to February 16, 2015.



                                       Respectfully submitted,

                                       PETRONELLA LAW FIRM, P.C.

                                       [s] Richard L. Petronella
                                       Richard L. Petronella
                                       SBN 15852000
                                       2421 Tangley, Suite 116
                                       Houston, Texas 77005
                                       Phone 713.965.0606
                                       Fax 713.965.0676
                                       richard@petronellalawfirm.com

                                       Attorney for Appellants




                                       3
                    CERTIFICATE OF SERVICE

     I, the undersigned, do hereby certify that I served counsel for
Appellee with this pleading by electronic service on January 9, 2015 to:

     Dax Faubus
     Courtney Culver
     1001 Texas Avenue, 11th Floor
     Houston, Texas 77002
     Counsel for Appellee

                                         [s] Richard L. Petronella
                                         Richard L. Petronella




                                     4